Citation Nr: 0214045	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1980 to December 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a lung disability, a 
bilateral knee disability and a back disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1. The veteran served in the U.S. Army from September 1980 to 
December 1980.  

2. The veteran does not have active military service during a 
period of war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West Supp. 2001); see 
also implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA has substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  

Based on the procedural history of this case, VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  The 
discussions in the rating decision, the statement of the case 
and supplemental statement of the case informed the veteran 
of the information and evidence needed to substantiate his 
claim.  That is, the appellant was provided with notice of 
the laws and regulations pertaining to his claim, as well as 
notices advising him why he is not eligible for pension 
benefits. He was also provided with the laws and regulations 
to the facts of his case, thereby explaining to him why he 
was not eligible for pension benefits under these laws.  He 
was also notified of his appellate rights. Thus, there is no 
reasonable possibility that further development would aid in 
substantiating the claim and, therefore, an additional remand 
is not necessary.

The sole question before the Board is whether the veteran has 
established threshold eligibility for a nonservice-connected 
pension.  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 
(2002).  VA determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2002); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Evidence incorporated with the claims file includes a copy of 
the veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) showing active military 
service in the United States Army from September to December 
1980.  Under VA regulations, the payment of nonservice-
connected pension benefits is provided to veterans who are 
permanently and totally disabled from a nonservice-connected 
disability which is not the result of willful misconduct, but 
only where the veteran has the requisite active wartime 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) 
(2002).  A veteran meets the service requirements of that 
section if he served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

In consideration of the foregoing, the Board finds that the 
veteran's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

